SOL V. SLOTNIK, P.C. 11 East 44th Street-19th Fl. New York, New York 10017 Tel. (212) 687-1222 Fax (212) 986-2399 January 28, 2011 United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn:Larry Spirgel, Assistant Director, Ivette Leon, Assistant Chief Accountant, and Michael Henderson, Staff Accountant RE: Consorteum Holdings, Inc. Form 10-K for the fiscal year ended June 30, 2010 Filed November 15, 2010 as amended November 17, 2010 File No. 0-53153 Dear Mr. Henderson: This will confirm my telephone conversation with you yesterday in which I advised you that I am counsel to Consorteum Holdings, Inc. (the “Company”) and, on its behalf, was replying to the comment letter dated January 13, 2011 (the “Letter”) from the Staff concerning the Form 10K referenced above. The purpose of the call was to confirm that the Company will have one additional ten (10) business day period to reply to the comments in the Letter. In addition, may I note that the Company’s new address for all correspondence is the following: 20 Adelaide Street East-Suite 910 Toronto, Ontario Canada M5C 2T6 Thank you for your courtesy in agreeing to the extension of the reply date. Sincerely yours, /s/ Sol V. Slotnik Sol V. Slotnik
